Capital Emerging Markets Total Opportunities Fund 6455 Irvine Center Drive Irvine, CA 92618 November 17, 2011 Mr. John Grzeskiewicz, Senior Counsel U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Capital Emerging Markets Total Opportunities Fund (the “Fund”) File Nos. 333-176635 and 811-22605 Dear Mr. Grzeskiewicz: Capital Guardian Trust Company, investment adviser to the Fund, hereby represents that it shall assume all costs associated with the organization of the fund and the initial offering of the fund’s shares. If you have any questions please do not hesitate to contact me at (213) 615-0404. Sincerely, /s/ Timothy W. McHale Timothy W. McHale Counsel
